                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

    PHILLIP DAREN SHOCKEY,

                            Movant,
                                                             Civil No. 19-03108-CV-S-MDH
                    v.                                       Crim. No. 14-03072-01-CR-S-MDH

    UNITED STATES OF AMERICA,

                            Respondent.

      GOVERNMENT’S SUPPLEMENTAL RESPONSE AND SUGGESTIONS IN
       OPPOSITION TO MOVANT’S MOTION UNDER 28 U.S.C. § 2255 POST
                       EVIDENTIARY HEARING

          The respondent, the United States of America, respectfully submits the following

supplemental response in opposition to the motion, under 28 U.S.C. § 2255, filed by movant

Phillip Daren Shockey post the evidentiary hearing held on October 14, 2020.

                                           I. Procedural History

1.        On August 27, 2014, a grand jury in the Western District of Missouri returned an

indictment charging Shockey with, inter alia, conspiracy to commit bank fraud, in violation of 18

U.S.C. §§ 1344 and 1349 (D.E. 1). 1

2.        On January 14, 2015, Shockey pleaded guilty to conspiracy to commit bank fraud and

agreed to a money judgment of $159,842.31 (D.E. 93 and/or Plea Agrmt. 2).

3.        On May 8, 2015, Shockey’s first attorney, Ian Lewis filed a motion to withdraw alleging a

conflict of interest (D.E. 117).




1
    “D.E.” denotes docket entry in criminal case 14-03072-01-CR-S-MDH.



            Case 6:19-cv-03108-MDH Document 57 Filed 11/25/20 Page 1 of 20
4.        On May 11, 2015, the United States Magistrate Judge in Springfield granted Lewis’s

motion to withdraw and appointed Jason Coatney to represent Shockey (D.E. 118).

5.        On August 12, 2015, Shockey’s Presentence Investigation Report was completed and filed

with the Court that indicated Shockey had a total offense level of 30 (D.E. 149).

6.        On December 28, 2015, the U.S. Probation and Parole Office filed its first Presentence

Investigation Report Addendum that adjusted downward the total offense level from 30 to 28 (D.E.

183).

7.        On March 8, 2016, Shockey had a sentencing hearing scheduled but he requested a

continuance that was granted by the Court (D.E. 193).

8.        On April 13, 2016, the U.S. Probation and Parole Office filed a second Presentence

Investigation Report Addendum that outlined the total actual loss was $145,339.28 and the total

intended loss was an additional $536,135.62 (D.E. 197).

9.        On March 8, 2019, Shockey filed a motion under § 2255, seeking to vacate his conviction

(2255 D.E. 1). 2 On March 25, 2019, Shockey filed a corrected motion, on court-approved forms,

pursuant to an order from this Court (2255 D.E. 5).

10.       On June 13, 2019, the Government filed its Suggestions in Opposition to Shockey’s motion

under § 2255 (2255 D.E. 12).

11.       On October 2, 2019, the Court appointed attorney Brian Risley to represent Shockey (2255

D.E. 25).

12.       On March 10, 2020, Shockey retained Brandon Sample as his legal counsel (2255 D.E.

33).




2
    “2255 D.E.” denotes docket entry in civil case 19-03108-CV-S-MDH.


                                                       -2-
            Case 6:19-cv-03108-MDH Document 57 Filed 11/25/20 Page 2 of 20
13.        Due to COVID-19, the matter was set for an evidentiary hearing several times but a final

hearing was held on October 14, 2020 where Shockey presented evidence to support his § 2255

arguments to vacate, set aside or correct his sentence (2255 D.E. 48).

                                  II. Shockey’s Arguments for Relief

14.        After pleading guilty to a plea agreement whereupon Shockey explicitly waived his right

to appeal other than on very narrow exceptions, he filed his § 2255 motion (D.E. 1 and 5). The

Government responded in opposition to his motion on June 13, 2019 (D.E. 12).

15.        Shockey raised eight grounds 3 in his motion that his two attorneys, Ian Lewis and Jason

Coatney were ineffective. The Respondent in this matter has summarized Shockey’s issues below:

       a) He was never informed by his first defense attorney that he had a conflict during his

           attorney’s representation of him and the general nature of that conflict;

       b) He was never a participant in the conflict inquiry by the Court;

       c) He informed his first defense attorney that he would not plead guilty until he (Shockey)

           was certain that the prosecutor had copies of fraudulent checks and that his first attorney

           did not provide him with copies of the fraudulent checks;

       d) His first attorney advised him that the plea agreement would be changed to reflect a loss

           amount of $145,339.28 instead of the actual amount of $159,842.31 that appeared on the

           plea agreement, relevant conduct would not apply to him (Shockey) because the amount

           was capped in the plea agreement, he would receive credit in the Western District of

           Missouri for the time he was serving in Arkansas and that his attorney agreed to make

           changes to the plea agreement after he (Shockey) actually pleaded guilty;




3
    D.E. 5-1 (pg. 1-2).


                                                   -3-
             Case 6:19-cv-03108-MDH Document 57 Filed 11/25/20 Page 3 of 20
      e) His second attorney advised him that he (Shockey) could not be charged with any amount

         of loss, even the loss amount that appeared in his plea agreement and that he (Shockey)

         could not legally be held responsible for losses based only on the presentence report and

         addendums;

      f) He provided his second lawyer with evidence that four checks that he had could not be

         passed by him (Shockey) for the amounts that appeared on the checks and thus those checks

         should have not been included as intended loss;

      g) He instructed his first attorney to investigate the checks that the Tulsa, Oklahoma police

         seized from his (Shockey) motel room and his first lawyer failed to do so;

      h) He instructed his first attorney to file a motion to suppress the evidence seized from his

         motel room in Tulsa, Oklahoma and his first attorney failed to do so.

                                        II. Relevant Facts

16.      On January 14, 2015, Shockey appeared before this Court and pleaded guilty to conspiracy

to commit bank fraud, in violation of 18 U.S.C. §§ 1344 and 1349. The plea agreement contained

a factual basis of the offense conduct for the guilty plea (D.E. 93, pg. 2-4). Shockey agreed that

the statutory range of punishment for the offense was up to 30 years’ imprisonment (D.E. 93, pg.

4-5). Shockey agreed to the sentencing procedures to be utilized by this Court, including the

preparation of the presentence investigation report (PSR); the use of relevant conduct; the

stipulated Sentencing Guidelines provisions; and the Court’s discretion to vary from the advisory

Sentencing Guidelines range (D.E. 93, pg. 4-11). Shockey waived his constitutional rights to a

jury trial, his right to appeal or collaterally attack his conviction and sentence with certain

exceptions (D.E. 93, pg. 11-13). Shockey affirmed that his guilty plea was knowing and voluntary

(D.E. 93, pg. 15-16). Shockey stated that he was satisfied with his defense attorney (first attorney),




                                                 -4-
          Case 6:19-cv-03108-MDH Document 57 Filed 11/25/20 Page 4 of 20
and that no threats or promises, other than those in the plea agreement, had induced him to plead

guilty (D.E. 93, pg. 16). Shockey confirmed that he had read the plea agreement and discussed it

with his defense counsel (D.E. 217, pg. 3-4). Shockey stated he had no questions regarding the

plea agreement (D.E. 217, pg. 4). Shockey established that he was mentally competent to enter a

guilty plea and that no promises, or threats of harm to him or his family, had induced him to plead

guilty (D.E. 217, pg. 4-5). Shockey agreed to the charge and the statutory range of punishment

(D.E. 211, pg. 5-7). And, by signing the plea agreement, Shockey consented to the sentencing

Court procedures including the “judicial fact-finding by a preponderance of the evidence for all

issues pertaining to the determination of . . . [his] sentence . . . [in addition, he] also agree[d] that

the Court, in finding the facts relevant to the imposition of sentence, may consider any reliable

information, including hearsay” (D.E. 93, pg.10).

17.        On October 14, 2020, Shockey had his hearing before this Court in order to meet his burden

of proof necessary for the relief he sought.

18.        Shockey evidence rested solely upon his testimony under oath about his two attorneys that

he now alleges were ineffective. Shockey alleged from the witness stand that his first attorney,

Ian Lewis never informed him about his conflict of interest (D.E. 51 or 2255 Tr. Pg. 5). 4 Shockey

refuted his knowing and voluntarily accepted plea agreement by testifying that he was promised

by his defense attorney if he pleaded he was “looking at five to six [years]” (2255 Tr. Pg. 6). He

emphatically insisted that Lewis “told [him] that with this judge and this courthouse – or this Court,

the government, that this crime was a five to six-year deal. . . And [Lewis] raised his voice, said

he didn’t care what my PSI came back at, he knew this Court, knew this judge, and he knew I’d




4
    D.E. 51 will be subsequently referred as “2255 Tr. Pg.#” in civil case 19-CV-03108-MDH.


                                                        -5-
            Case 6:19-cv-03108-MDH Document 57 Filed 11/25/20 Page 5 of 20
be looking at five to six years at the most if I plea out and plea out fast. That’s exactly what he

said, word for word” (2255 Tr. Pg. 6).

19.    Shockey stated after his attorney showed him the plea agreement and the agreement did

not contain any language about the specific sentence that Shockey would receive. Shockey

testified that Lewis told him “that would be a binding plea and this judge would not accept a

binding plea, but he (Lewis) knew what would happen” (2255 Tr. Pg. 7).

20.    Shockey also testified that he had a problem with the dollar amounts in the plea agreement

that Lewis explained to him prior to the guilty plea hearing. He stated that Lewis told him “that’s

something he would have to get fixed . . .” (2255 Tr. Pg. 8).

21.    Shockey also testified that he requested that Lewis file a motion to suppress. Shockey

testified that Lewis told him “that would be a bad idea because this judge would definitely not –

not allow that to happen and that if I requested it, it would make the judge mad and I’d end up with

a larger sentence” (2255 Tr. Pg. 9).

22.    Shockey explained that he was never informed why Lewis filed his motion to withdraw

from his case after his guilty plea. Shockey testified, “I never got no notice from him or anything

and he refused to speak with me” (2255 Tr. Pg. 9).

23.    Shockey informed the Court that his second attorney, Jason Coatney did not object to four

checks. According to Shockey, three of the checks were in the amount of $25,000 and one was in

the amount of $200,000. Shockey testified that “[t]hose checks were stolen and that somebody

had given to me and they were not prepared for passing (2255 Tr. Pg. 11). Shockey explained to

the Court, “I may have eventually used the routing numbers on them. Never got around to it.” He

explained after questioning by his third attorney, Brandon Sample that he would eventually use

the four checks to make other counterfeit checks (2255 Tr. Pg. 12). Shockey testified that he told




                                                -6-
        Case 6:19-cv-03108-MDH Document 57 Filed 11/25/20 Page 6 of 20
Coatney he would have never used those checks for those amount that were on them and Coatney

told Shockey that he would look into it (2255 Tr. Pg. 12).

24.    Shockey also testified that he would have asked for another attorney had he known that Ian

Lewis’s father represented co-defendant Donald Spears (2255 Tr. Pg. 14).

25.    Shockey testified that both of his court appointed attorneys lied to him and that is the basis

of his 2255 (2255 Tr. Pg. 20). He testified that Lewis lied to him about the amount of time he

would receive (5-6 years) (2255 Tr. Pg. 19) and Coatney lied to him about checking into the four

checks that he admitted he would have eventually used those checks routing numbers to make

other counterfeit checks (2255 Tr. Pg. 12) and not providing case law to support Shockey’s

objection (2255 Tr. Pg. 20). Shockey did not provide the Court any additional evidence other than

his testimony.

26.    The Government called Ian Lewis to the witness stand. Lewis testified that he has been

with the United States Federal Public Defender’s Office for 14 years (2255 Tr. Pg. 34). He recalled

representing Shockey and met with him at least four to six times via in person or on the telephone

(2255 Tr. Pg. 24-25). Lewis denied he ever told Shockey he would get five to six years if he

pleaded guilty (2255 Tr. Pg. 26). Lewis also denied that he told Shockey that the Judge would not

accept a binding plea (2255 Tr. Pg. 26-27). Lewis also testified that Shockey never told him to

file a motion to suppress (2255 Tr. Pg. 27).

27.    Lewis stated during the time he represented Shockey, he was not aware that his father

represented a co-defendant in the conspiracy. He only became aware his father represented a co-

defendant in this case after Shockey filed his response (D.E. 24) in his § 2255 motion (2255 Tr.

Pg. 28).




                                                -7-
           Case 6:19-cv-03108-MDH Document 57 Filed 11/25/20 Page 7 of 20
28.    Lewis also explained that he withdrew from representing Shockey because he later learned

that Shockey had provided information against D.A. After the plea, Lewis became aware through

an investigator in his office that another attorney in his office represented D.A. Lewis testified

that he filed a motion to withdraw the same afternoon he became aware of the conflict (2255 Tr.

Pg. 29-30). Lewis stated he never notified Shockey of the conflict and don’t recall having any

additional contact with Shockey after the guilty plea (2255 Tr. Pg. 30).

29.    Prior to Shockey pleading guilty, Lewis testified that he and/or his investigator went over

discovery with Shockey and Lewis never received any objection from Shockey about pleading

guilty (2255 Tr. Pg. 32-33). Even after pleading guilty, Shockey never communicated with Lewis

that he did not want to plead guilty or he wanted to go to trial (2255 Tr. Pg. 33). Lewis also

testified that he never any promises to Shockey about how much time he would serve (2255 Tr.

Pg. 34).

30.    During cross examination, Lewis explained that his office did not have a system in place

to clear conflicts in cases (2255 Tr. Pg. 34-35). Lewis also confirmed that he was not aware of his

father representing a co-defendant at the same time Lewis represented Shockey (2255 Tr. Pg. 36-

37) and Lewis only became aware of him and his father representing co-defendants in the case

when Shockey had his second filing in his § 2255 case (2255 Tr. Pg. 37).

                                        III. Discussion

31.    Claims of ineffective assistance of counsel are mixed questions of law and fact, and the

Eighth Circuit review the district court's legal determinations de novo and its underlying findings

of fact for clear error. See United States v. Robinson, 301 F.3d 923, 925 (8th Cir.2002). United

States v. Lockett, 303 Fed. Appx. 373 (8th Cir. 2008).




                                               -8-
           Case 6:19-cv-03108-MDH Document 57 Filed 11/25/20 Page 8 of 20
32.    The appropriate standard of review on appeal from denial of a § 2255 motion was stated

by the Eighth Circuit in Kress v. United States, 411 F.2d 16, 20 (8th Cir. 1969): “(A) judgment

cannot be lightly set aside by collateral attack, even on habeas corpus. When collaterally attacked,

the judgment of a court carries with it a presumption of regularity”. Smith v. United States, 339

F.2d 519, 526 (8th Cir. 1964), quoting Johnson v. Zerbst, 1938, 304 U.S. 458, 468, 58 S.Ct. 1019,

82 L.Ed.2d 1461. In a § 2255 proceeding, the burden of proof with regard to each ground for relief

rests upon the petitioner, Amer v. United States, 367 F.2d 803, 805 (8th Cir. 1966); Smith v. United

States, supra, 339 F.2d at 526; Skinner v. United States, 326 F.2d 594, 597 (8th Cir. 1964); and the

findings of the trial court must be sustained unless clearly erroneous, Amer v. United States, supra,

367 F.2d at 806.

33.    Claims alleging ineffective assistance of counsel are governed by the standard set forth in

Strickland. “This standard requires [the applicant] to show that his ‘trial counsel’s performance

was so deficient as to fall below an objective standard of reasonable competence, and that the

deficient performance prejudiced his defense.’” Nave v. Delo, 62 F.3d 1024, 1035 (8th Cir. 1995)

(quoting Lawrence v. Armontrout, 961 F.2d 113, 115 (8th Cir. 1992)). This analysis contains two

components: a performance prong and a prejudice prong.

       Under the performance prong, the court must apply an objective standard and
       “determine whether, in light of all the circumstances, the identified acts or
       omissions were outside the wide range of professionally competent assistance,”
       Strickland, 466 U.S. at 690, while at the same time refraining from engaging in
       hindsight or second guessing of trial counsel’s strategic decisions. Id. at 689.
       Assuming the performance was deficient, the prejudice prong “requires proof ‘that
       there is a reasonable probability that, but for a counsel’s unprofessional errors, the
       result of the proceeding would have been different.’” Lawrence, 961 F.2d at 115
       (quoting Strickland, 466 U.S. at 694).

Nave, 62 F.3d at 1035.




                                                -9-
         Case 6:19-cv-03108-MDH Document 57 Filed 11/25/20 Page 9 of 20
       The Supreme Court has held that the two-part Strickland test applies to challenges to guilty

pleas based on ineffective assistance of counsel. See Hill v. Lockhart, 474 U.S. 52, 58-59 (1985).

       To prevail on a claim of error regarding the guilty plea, a movant must show that “there is

a reasonable probability that, but for counsel’s errors, [the movant] would not have pleaded guilty

and would have insisted on going to trial.” Id. at 59; Thomas v. Lockhart, 738 F.2d 304, 307 (8th

Cir. 1984). Further, the “prejudice” inquiry will often require the court to assess whether the

alleged error, if corrected, would have resulted in an acquittal at a subsequent trial. Hill, 474 U.S.

at 59-60. To establish prejudice in the sentencing context, a defendant must show a reasonable

probability that, but for counsel’s errors, the defendant would have received a lesser sentence than

he did. Jeffries v. United States, 721 F.3d 1008, 1014 (8th Cir. 2013) (citing Puckett v. United

States, 556 U.S. 129, 142 n. 4 (2009)); see also United States v. Grammas, 376 F.3d 433, 438 (5th

Cir. 2004) (to prove Hill’s prejudice prong, defendant must demonstrate a reasonable probability

that, but for his attorney’s actions, he would have received a “significantly less harsh” sentence).

       “A reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Cullen v. Pinholster, 563 U.S. 170, 189 (2011) (quoting Strickland, 466 U.S. at 694).

“That requires a ‘substantial,’ not just ‘conceivable,’ likelihood of a different result.” Cullen, id.

(quoting Harrington v. Richter, 562 U.S. 86, 112 (2011). Failure to satisfy both prongs is fatal to

the claim. Pryor v. Norris, 103 F.3d 710, 713 (8th Cir. 1997) (no need to “reach the performance

prong if we determine that the defendant suffered no prejudice from the alleged ineffectiveness”);

see also DeRoo v. United States, 223 F.3d 919, 925 (8th Cir. 2000).

34.    “The subsequent presentation of conclusory allegations unsupported by specifics is subject

to summary dismissal, as are contentions that in the face of the record are wholly incredible.”

Blackledge v. Allison, 431 U.S. 63, 74 (1977); Voytik v. United States, 778 F.2d 1306, 1308 (8th




                                                -10-
        Case 6:19-cv-03108-MDH Document 57 Filed 11/25/20 Page 10 of 20
Cir. 1985); see also Carpenter v. United States, 720 F.2d 546, 548 (8th Cir. 1983) (conclusory

allegations are insufficient to rebut the presumption of competency granted to defense counsel);

United States v. Bryson, 268 F.3d 560, 562 (8th Cir. 2001) (conclusory allegations are insufficient

to establish ineffective assistance of counsel).

35.    The only evidence Shockey provided to this Court was his testimony that his two attorneys

lied to him. Shockey alleged that Lewis lied to him about the amount of time he would serve (2255

Tr. Pg. 19) that induced him to plead guilty.

36.    In his first argument 5, Shockey argued that he was never informed of any conflict that is

existed with his first attorney. Testimony at Shockey’s hearing revealed that Ian Lewis withdrew

from Shockey’s case the moment he became aware of an office conflict and information that

Shockey provided created the conflict (2255 Tr. Pg. 30).

37.    The Federal Public Defender’s office represents a large number of clients in the Western

District of Missouri. The fact that a conflict was discovered at a later period which was not initially

known is unremarkable. These undisputed facts demonstrate that defense counsel acted

appropriately when the conflict was discovered.

38.    Contrary to Shockey’s claim, a claim of conflict of interest is not per se prejudicial. Under

Strickland, prejudice is presumed only where the defendant shows that defense counsel “actively

represented conflicting interests” and that “an actual conflict of interest adversely affected his

lawyer’s performance.” 466 U.S. at 692 (quoting Cuyler v. Sullivan, 446 U.S. 335, 348-49 (1980)

(denying habeas relief where no evidence was presented of an involuntary or unintelligent plea)).



5
 See section 15(a) and (b). As an after the fact argument, Shockey tried to argue that Lewis’s
father representation of a co-defendant prejudiced his case. However, Lewis testified that he was
not aware that his father represented a co-defendant (2255 Tr. Pg. 37) until Shockey brought to
his attention in his § 2255 reply (D.E. 21, pg. 2-3). Despite this familial conflict, Shockey did
not show to this Court that he was prejudiced by this apparent mistake.

                                                   -11-
        Case 6:19-cv-03108-MDH Document 57 Filed 11/25/20 Page 11 of 20
Defense counsel cannot be “struggling to serve two masters” when counsel was unaware that a

conflict existed within the office.

39.    Defense counsel withdrew prior to sentencing, shortly after the guilty plea. Shockey does

not assert that he would have moved to withdraw his guilty plea. At the first sentencing hearing,

this Court offered Shockey the opportunity to withdraw his guilty plea, for an unrelated reason,

and he refused (D.E. 235, pg. 7). Shockey does not contend he would have insisted on a trial and

that a jury would have acquitted him at the trial. Shockey simply presumes prejudice.

40.    Shockey was given an opportunity to address this Court. Shockey did not raise any

objections to his defense counsel’s performance or his guilty plea at the time. Shockey did not

raise the conflict of interest or the substitution of counsel (D.E. 211, pg. 19-21). Shockey’s belated

misgivings about his guilty plea and dissatisfaction with his sentence is not grounds to overturn

his conviction or sentence.

41.    Shockey insisted in his § 2255 (D.E. 1 and 5) filings that he would not plead guilty until

he was certain the prosecutor had copies of the fraudulent checks. Contrary to his § 2255

arguments, Shockey did plead guilty. 6

42.    “A guilty plea waives all defects except those that are ‘jurisdictional.’” United States v.

Todd, 521 F.3d 891, 895 (8th Cir. 2008); Houser v. United States, 508 F.2d 509, 516 (8th Cir.

1974). “Stated differently, a valid guilty plea forecloses an attack on a conviction unless ‘on the

face of the record the court had no power to enter the conviction or impose the sentence.’” Walker

v. United States, 115 F.3d 603, 604 (8th Cir. 1997) (quoting United States v. Vaughan, 13 F.3d



6
 Shockey also argued (See 15 (d), (g) and (h)) that Lewis promised him that he would be held to
the loss amounts in the plea agreement and he would receive credit for his time in Arkansas for
his sentence in the Western District of Missouri. Lewis emphatically denied any promises were
made to Shockey about the sentence he would receive for pleading guilty (2255 Tr. Pg. 26-27).
Lewis also denied that Shockey requested that he file a motion to suppress (2255 Tr. Pg. 27).

                                                -12-
        Case 6:19-cv-03108-MDH Document 57 Filed 11/25/20 Page 12 of 20
1186, 1188 (8th Cir. 1994)); see also Tollett v. Henderson, 411 U.S. 258, 267 (1973) (movant may

only attack the voluntary and intelligent character of the guilty plea).

43.    Despite his belated assertion that he would not plead guilty until he received the checks

seized from Tulsa, Shockey pleaded guilty. This issue was explored in depth during the two

sentencing hearings. Shockey declined an opportunity from this Court to withdraw his guilty plea.

44.    At the first sentencing hearing, Shockey objected to the intended loss amount, arguing he

should be held accountable only for the actual loss (D.E. 235, pg. 6). Shockey was given an

opportunity to proceed to trial, and he declined to withdraw his guilty plea. (D.E. 235, pg. 6-7).

After a discussion of the intended loss, defense counsel stated that Shockey believed the loss

amounts were “contrived” (D.E. 235, pg. 7-10). Defense counsel stated that he had not reviewed

individual checks with Shockey, and was unaware if prior counsel had reviewed individual checks

(D.E. 235, pg. 10). Shockey again requested that this Court proceed with the sentencing hearing,

rather than requesting the offered relief of withdrawing his guilty plea (D.E. 235, pg. 10-11).

Further discussion of the relevant conduct issue continued, with Shockey eventually requesting the

hearing be continued (D.E. 235, pg. 11-22). During this discussion, the probation officer noted

that he did not have copies of the checks (D.E. 235, pg. 14). The Government noted that the checks

were likely in the custody of the case agent (D.E. 235, pg. 20). PSR addendums were released

discussing the relevant conduct.

45.    At the second sentencing hearing, defense counsel stated that Shockey was asserting that

he had never possessed unpassed checks, seized in Tulsa during his arrest (D.E. 211, pg. 5-7).

Shockey contended that the Government had failed to prove the checks existed (D.E. 211, pg. 5-

6).




                                                -13-
        Case 6:19-cv-03108-MDH Document 57 Filed 11/25/20 Page 13 of 20
46.    This Court noted it had reviewed the reports and would overrule the relevant conduct

objection. (D.E. 211, pg. 8-9.) Shockey personally addressed this Court (D.E. 211, pg. 19-21).

Despite knowing that the Government had not produced actual copies of the Tulsa checks, but

rather just reports of the checks, Shockey did not request to withdraw his guilty plea.

47.    Shockey has not demonstrated that he “would not have pleaded guilty and would have

insisted on going to trial.” Hill, 474 U.S. at 59.

48.    Shockey also fails to prove he would have been acquitted at trial. Shockey contends that

defense counsel told him that he would be acquitted without the evidence seized from Tulsa.

Shockey concludes that he would have insisted on a trial, and suggests he would have been

acquitted based on that advice. Even without the evidence from Tulsa, Shockey and his co-

conspirators successfully passed checks, causing actual losses of $145,339.28. Numerous co-

conspirators would have testified against Shockey. Shockey provides no analysis demonstrating

he would have been acquitted, despite the extensive evidence outside of the Tulsa arrest evidence.

Shockey’s contention is a conclusory allegation and inherently incredible.

49.    Shockey, a man with 51 criminal history points and 18 felony convictions for theft by

deception, forgery and fraud, has lived a life of dishonesty in pilfering money from unsuspected

victims (D.E. 149 ¶¶ 41, 42, 45, 46, 48, 49, 50, 54, 55, 56, 57, 58, 59, 61, 64, 65, 66, 67). He has

offered no evidence other than his good word that his attorney Ian Lewis made alleged

representations about the sentence he would receive if he pleaded guilty. Even his unequivocal

plea colloquy between him and the Court on the day of his guilty plea belies his recent allegation




                                                 -14-
        Case 6:19-cv-03108-MDH Document 57 Filed 11/25/20 Page 14 of 20
of Lewis’s promised five to six year prison sentence if he pleaded guilty (2255 Tr. Pg. 6). An

sentence allegation that Lewis emphatically denied occurred (2255 Tr. Pg. 33). 7

50.    Shockey failed to show that his defense counsel had in fact made the alleged

representations about his sentence, and failed to show that there is a reasonable probability that,

but for this alleged deficiency in counsel's performance, he would not have pleaded guilty. See

Iron Wing v. United States, 34 F.3d 662, 665 (8th Cir. 1994); Ramey v. United States, 8 F.3d 1313,

1314 (8th Cir. 1993) (per curiam) (§ 2255 movant alleging ineffective assistance must overcome

“strong presumptions” of counsel's competence). Given his strong reflective position on this issue,

it somewhat baffling that Shockey did not move to withdraw his guilty plea at sentencing.

51.    This Court asked Shockey if he wanted to go to trial and Shockey silently affirmed through

his attorney that “he did not want to withdraw his plea in any way, [he] discussed that . . . [and]

he’s not interested in withdrawing his plea” (D.E. 235, pg. 6 - 7). Not once during the first

sentencing hearing did Shockey ever tell this Court he wanted to set aside his guilty plea because




7
  Shockey agreed that no promises regarding the sentence had been made to induce a guilty plea.
(D.E. 93, pg. 16). Shockey stated that he had read the agreement and had no questions regarding
the agreement (D.E. 217, pg. 4). At the hearing, Shockey again asserted that no promises had
been made to entice him to plead guilty (D.E. 217, pg. 5). Shockey agreed that this Court would
determine the Sentencing Guidelines and that this Court could impose any sentence within the
statutory range of punishment, even varying from the advisory Sentencing Guidelines (D.E. 217,
pg. 7-8). Statements made by a defendant in court under oath should not be lightly set aside and
“constitute a formidable barrier in any subsequent collateral proceedings. Solemn declarations in
open court carry a strong presumption of verity.” Blackledge v. Allison, 431 US. 63, 74 (1977);
see also Ingrassia v. Armontrout, 902 F.2d 1368, 1370 (8th Cir. 1990) (representations made
during the plea hearing “carry a strong degree of verity and pose a formidable barrier in any
subsequent collateral proceedings”). Shockey’s statements under oath refute his claim that
defense counsel promised him a lesser sentence. The “inaccurate advice of counsel about the
sentencing guidelines or likely punishment does not render involuntary a defendant’s decision to
plead guilty, so long as the defendant is informed of the maximum possible sentence permitted
by statute and the court’s ability to sentence within that range.” United States v. Quiroga, 554
F.3d 1150, 1155-56 (8th Cir. 2009).

                                               -15-
        Case 6:19-cv-03108-MDH Document 57 Filed 11/25/20 Page 15 of 20
his first attorney lied to him about the sentence he would receive. Shockey’s only argument at his

first sentencing hearing was his objection to a 14-level enhancement.

52.    Moreover, Shockey’s so called reliance upon an alleged promise by Lewis as to the type

of sentence he would receive for a crime committed while he was on court supervision disregards

his previous experience with sentencing courts.

53.    His criminal history reveals that Shockey received a 360 month state sentence for forgery,

criminal possession of a forgery device and possession of drug paraphernalia on April 18, 2007

(D.E. 149, pg. 17 ¶ 65).

54.    He also received a 144 month state sentence for theft by deception on October 13, 2005

(D.E. 149, pg. 15, ¶ 61).

55.    In addition, he received a 120 month state sentence for forgery second on January 19, 2005

(D.E. 49, pg. 15, ¶ 59).

56.    It would seem illogical that a skilled mountebank like Shockey could actually believe he

would receive a lesser sentence in federal court than he would for the significant state sentences

he already had under his belt.

57.    Shockey’s incredulous claim of ineffective assistance of counsel against Lewis is without

merit and should be denied.

58.    Shockey also pointed the finger at his second lawyer in his motion to set aside his

conviction (See 15 (e) and (f)). According to Shockey, Coatney failed to investigate four checks

that Shockey had in his possession that were used in determining his intended loss and Coatney

did not provide case law to support Shockey’s objection to the use of these four checks in

calculating his intended loss (2255 Tr. Pg. 20). It is this inaction that Shockey now claims fell

short of Coatney’s obligation to represent him and that action prejudiced Shockey in some manner.




                                              -16-
        Case 6:19-cv-03108-MDH Document 57 Filed 11/25/20 Page 16 of 20
59.    Shockey’s second attorney Jason Coatney vehemently argued against the 14-level

enhancement. As this Court noted at the first sentencing hearing that Shockey wanted to proceed

without any further delay with the understanding the 14-level enhancement in paragraph 25 of the

Presentence Investigation Report would be applied (D.E. 235, pg. 15). This Court asked Shockey

if wanted to proceed with the information currently available. His attorney responded in the

affirmative. The Government then pressed that Shockey waive any argument that he may have to

[14-level] guideline calculation. This Court then asked Shockey specifically he wanted to waive

his objection to the 14-level enhancement. Shockey stated to this Court, “Yes, sir” (D.E. 235, pg.

15-16). Later in the hearing, Coatney rose again and asked the Court to continue the matter in

order for him to file a formal objection to Presentence Investigation Report (D.E. 235, pg. 21).

60.    On April 14, 2016, Coatney filed three objections related to the loss amounts (D.E. 204,

pg. 1). As a result, Shockey’s loss amounts (actual and intended) during the conspiracy went from

$681,474.90 (D.E. 197, pg. 1) to $592,427.55 (D.E. 204, pg. 2). 8

61.    In addition, Coatney successfully argued against a sentencing relocation enhancement in

order to avoid detection (§ 2B1.1(b)(10)(A)). As a result, Shockey’s total offense level was

reduced from a 28 to 26 (D.E. 204, pg. 2). 9 Shockey’s Guideline Range went from 140 to 175

months to 120 to 150 months (D.E. 204, pg. 2). This was a good result that Coatney obtained for

Shockey. It stretches the imagination on how his second attorney’s representation fell short of the

Strickland standard.




8
 The reduced amount of losses did not reduce Shockey’s enhancement levels since the loss
amounts were more than $550,000 (§2B1.1(b)(1)(H).
9
  On December 28, 2015, Shockey received a reduction in his offense level calculations as a
result of a 2015 Guidelines Manual change that essentially reduced his original PSR total offense
level from 30 (D.E. 149, pg. 9, ¶36) to 28 (see D.E. 183, pg. 1).

                                               -17-
        Case 6:19-cv-03108-MDH Document 57 Filed 11/25/20 Page 17 of 20
62.    A claim of ineffective assistance of counsel may be sufficient to attack a sentence under §

2255; however, the “movant faces a heavy burden.” United States v. Apfel, 97 F.3d 1074, 1076

(8th Cir. 1996). In such cases, the Court must scrutinize the ineffective assistance of counsel claim

under the two-part test of Strickland v. Washington, 466 U.S. 668 (1984). Id. Under Strickland, a

prevailing defendant must prove “both that his counsel's representation was deficient and that the

deficient performance prejudiced the defendant's case.” Cheek v. United States, 858 F.2d 1330,

1336 (8th Cir. 1988). As to the “deficiency” prong, the defendant must show that counsel “failed

to exercise the customary skills and diligence that a reasonably competent attorney would [have]

exhibit[ed] under similar circumstances.” Id. (quoting Hayes v. Lockhart, 766 F.2d 1247, 1251

(8th Cir. 1985)). As to the “prejudice” prong, the defendant must show “that there is a reasonable

probability that, but for counsel's unprofessional errors, the result of the proceeding would have

been different.” Cheek, 858 F.2d at 1336 (quoting Strickland, 466 U.S. at 694). To be sure,

“[c]ounsel's failure to advance a meritless argument cannot constitute ineffective assistance.”

Rodriguez v. United States, 17 F.3d 225, 226 (8th Cir. 1994).

63.    Shockey contends that this Court relied upon only the disputed facts in the PSR. Shockey

asserts defense counsel should have presented additional case law in support of the objection.

Shockey contends that defense counsel failed to challenge certain checks that were made out for

large amounts, including one check for $207,085.75 (D.E. 204, pg. 2).

64.    “Sentencing enhancements must be proved by a preponderance of the evidence . . . but ‘the

district court need only make a reasonable estimate of loss rather than a precise determination.’’

United States v. Aden, 830 F.3d 812, 816 (8th Cir. 2016) (quoting United States v. Farrington, 499

F.3d 854, 859-60 (8th Cir. 2007)); see also U.S.S.G. § 2B1.1 cmt. n. 3(C) (“The sentencing judge

is in a unique position to assess the evidence and estimate the loss based upon that evidence. For




                                                -18-
        Case 6:19-cv-03108-MDH Document 57 Filed 11/25/20 Page 18 of 20
this reason, the court’s loss determination is entitled to appropriate deference.”). No error exists

when “the determination is plausible in light of the record as a whole.” Id. (quoting Farrington

and United States v. Coon, 187 F.3d 888, 899 (8th Cir. 1999)).

65.    As discussed extensively supra, this Court litigated the loss amount during the two

sentencing hearings. During the second sentencing hearing, this Court noted that it had read the

memorandum of interview dated October 30, 2014; the summary of investigation; and each of the

addendums to the presentence report, and found the 14 point enhancement justified. (D.E. 211,

pg. 8.) Shockey has failed to prove that this Court would have refused to apply the 14-point

enhancement if defense counsel had presented general legal case law. Shockey has failed to

demonstrate that any further objections to the loss amount would have been sustained. Shockey

has failed to demonstrate that this Court would have imposed a lesser sentence given the obvious

fact that Shockey was on court-ordered supervision at the time he committed the instant offense.

66.    As this Court stated, “I frankly came into this courtroom thinking that a sentence above the

guidelines was probably necessary for you. A person who is on supervised release for a financial

crime and who immediately sets up a substantial network to again commit a financial crime is not

getting the message” (D.E. 211, pg. 24).

67.    Shockey has failed to prove prejudice and likewise his claim of ineffective assistance of

counsel is without merit.




                                               -19-
        Case 6:19-cv-03108-MDH Document 57 Filed 11/25/20 Page 19 of 20
                                        II. Conclusion

       Accordingly, for all of the reasons previously outlined, the Government respectfully

requests that this Court deny the motion, filed by Shockey, seeking to vacate his conviction and

sentence.

                                                Respectfully submitted,

                                                TIMOTHY A. GARRISON
                                                United States Attorney

                                        By      /s/ Abram McGull II

                                                ABRAM MCGULL II
                                                Assistant United States Attorney

                                                901 St. Louis, Suite 500
                                                Springfield, Missouri 65806
                                                Telephone: (417) 831-4406

                                                 Attorneys for Respondent

                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing was delivered on November
25, 2020, to the CM-ECF system of the U.S. District Court for the Western District of Missouri
for electronic delivery to all counsel of record, and mailed to:

                                    Phillip Daren Shockey
                                    Reg. No. 05582-010
                                    FCI Memphis
                                    P.O. Box 34550
                                    Memphis, Tennessee 38184


                                    /s/ Abram McGull II ________________________
                                    Abram McGull II
                                    Assistant United States Attorney




                                             -20-
       Case 6:19-cv-03108-MDH Document 57 Filed 11/25/20 Page 20 of 20
